Citation Nr: 1220390	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, inter alia, denied service connection for a herniated disc, L4-L5.  The Veteran filed a notice of disagreement (NOD) in December 2007.  A statement of the case (SOC) was issued in November 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In July 2011, the Board denied service connection for low back disability.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion. 

The Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in April 2012, the Veteran granted a power-of-attorney in favor of private attorney Joseph R. Moore, with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation. 

For the reasons expressed below, the matter on appeal is being remanded to the RO. VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted. 

In the joint motion for remand, the parties indicated that the Board failed to provide reasons and bases as to why the Veteran was not afforded a VA examination to determine the etiology of any currently diagnosed low back disability. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Here, the evidence shows that the Veteran has a current low back disability, diagnosed as degenerative disc disease.  The Veteran contends that his current low back disability was incurred in, or is otherwise medically related to, his military service.

The Veteran's service treatment records are unremarkable for any complaints, findings, or diagnoses related to low back disability.  Neither the Veteran's September 1969 enlistment report nor  his April 1971 discharge examination report indicates any low back disability, and in his April 1971 Report of Medical History, the Veteran specifically indicated that he was not experiencing back trouble.

However, in various written statements, the Veteran has reported that he has chronic pain in his low back manifesting from disc deterioration that had resulted from his service in Vietnam.  He has asserted that he experienced constant pressure in his low back from riding in the back of an Army truck and operating heavy construction equipment.  He has also stated that the medic in charge of his base kept all of his treatment records at the Battalion Aid Station and never filed reports of treatment.  The Veteran has asserted that any record of his back disability would not be noted in his service treatment records because the medic did not document these treatments.

The Veteran has also submitted lay statements from a fellow soldier and Sergeant who both said that the Veteran often had to carry heavy weapons and supplies.  According to these individuals, the Veteran injured his back during a mine sweep mission and sought attention from a medic.  They also stated that  the Veteran reinjured his back changing a tire on a front loader.

Post -service private and VA treatment records reflect complaints of low back pain and sciatica; results of magnetic resonance imaging (MRI) disclosing a compound disc and bone chip between two vertebrae; and note a history of lumbar laminectomy and lumbar fusion in 2000.  A September 2003 report notes a recurrence of a large herniated disc at L4-5, for which the Veteran underwent a revision microdiscectomy.  

Records from the Social Security Administration (SSA) document that the Veteran has been awarded disability benefits, from September 13, 2006, for degenerative disc disease of the lumbar spine, and of the cervical spine. 

VA treatments records dated in 2008 and 2009 reflect a prior medical history of lumbar strain and post-laminectomy syndrome of the lumbar spine.  

The Veteran's lay statements, along with the statements from fellow service members, and the cited medical and other objective evidence, tend to suggest that the Veteran may have a current low back disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between currently diagnosed low back disability and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for low back disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  In April 2012 correspondence, the Veteran's attorney reported that the Veteran continues to seek treatment for his back at the East Orange VA Medical Center (VAMC).  The claims file currently includes outpatient treatment records from the East Orange VAMC dated through October 2009; thus more recent records from this facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection for low back disability.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1.  The RO should obtain from the East Orange VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate VA physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all current  disability(ies) affecting the lumbar spine, to include degenerative joint disease. Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater likelihood) that the disability had its onset or is medically related to service.

In rendering the requested opinion, the physician should  consider and discuss the in-and post-service medical and other records, as well as the Veteran's contentions and those of his fellow service members. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 
 
5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


